Filed 5/23/22 P. v. Alvarez CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                    B313409

            Plaintiff and Respondent,                          (Los Angeles County
                                                                Super. Ct. No. TA148344)
                   v.

MARIO ALVAREZ,

            Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County. Laura R. Walton, Judge. Affirmed.

      Vanessa Place, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Kenneth C. Byrne and Allison H. Chung,
Deputy Attorneys General, for Plaintiff and Respondent.

                                        **********
       Defendant and appellant Mario Alvarez appeals from his
conviction on 16 charges, including three counts of forcible rape of
a minor. Defendant was sentenced to prison for 150 years to life.
Defendant contends the court erred by admitting testimony
regarding child sexual abuse accommodation syndrome (CSAAS)
and that his trial counsel was ineffective in failing to oppose the
admission of such evidence on all appropriate grounds and in
failing to object to testimony by one of the investigating
detectives.
       We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       Defendant was charged with one count of forcible oral
copulation with a minor over the age of 14 (Pen. Code, former
§ 288a, subd. (c)(2)(C), renumbered § 287, subd. (c)(2)(C);
count 1); three counts of forcible rape of a minor over the age of
14 (§ 261, subd. (a)(2); counts 2, 5 & 9); three counts of forcible
sodomy with a minor 14 years or older (§ 286, subd. (c)(2)(C);
counts 3, 7 & 11); two counts of forcible sodomy with a minor
under the age of 16 (§ 286, subd. (b)(2); counts 4 & 13); two counts
of unlawful sexual intercourse with a minor under the age of 16
(§ 261.5, subd. (d); counts 6 & 10); two counts of sodomy with a
victim under the age of 18 (§ 286, subd. (b)(1); counts 8 & 12);
three counts of lewd act upon a child under the age of 14 (§ 288,
subd. (a); counts 14, 15 & 16); and one count of sexual battery
(§ 243.4, subd. (e)(1); count 17). Multiple victim allegations were
alleged as to counts 1, 2, 3, 5, 7, 9, 11, 14, 15 and 16 (§ 667.61,
subds. (b) & (e)). Count 13 was dismissed during trial.
       The charges arose from allegations of abuse made by two
half sisters who were both minors during the time the abuse
occurred. The two victims lived with an older half sister who




                                 2
cared for them in lieu of their mother. Defendant was the older
sister’s boyfriend. The alleged abuse occurred from July 2015
through early 2019.
       During pretrial proceedings, the prosecution moved to
admit CSAAS testimony from its expert psychologist, Dr. Jayme
Jones. Defendant made a general objection, without stating any
specific grounds, stating only “[t]he defense would object.” Judge
Kelvin Filer granted the prosecution’s motion, explaining that
CSAAS evidence was “a recognized field of inquiry that having an
expert witness talk about it would assist the jury.”
       After assignment to Judge Laura Walton for trial, the
parties stipulated to the pretrial rulings made by Judge Filer on
the evidentiary motions, including the granting of the
prosecution motion to admit CSAAS evidence.
       The prosecution presented the testimony of Dr. Jones, a
clinical psychologist and expert in CSAAS. Among other things,
she testified about CSAAS and generally how victims of sexual
abuse, particularly child victims, tend not to immediately disclose
the abuse, often disclose “a little at a time” and may sometimes
recant or partially recant. During cross-examination, Dr. Jones
was also asked about victim suggestibility and the importance of
the role of the interviewer in cases of suspected child sexual
abuse.
       The jury found defendant guilty on all 16 counts and found
true the multiple victim special allegations. The court sentenced
defendant to an indeterminate prison sentence of 150 years to life
(10 consecutive terms of 15 years to life on counts 1, 2, 3, 5, 7, 9,
11, 14, 15 & 16). The court imposed concurrent determinate
terms on the remaining counts and awarded defendant 873 days
of presentence custody credits.




                                  3
      This appeal followed.
                            DISCUSSION
1.    The Admission of CSAAS Evidence
      Respondent contends defendant forfeited his contention the
CSAAS evidence should have been subjected to the threshold
admission requirements for scientific evidence under the Kelly
rule by failing to object on that, or any, basis in the trial court.
(The Kelly rule was formerly known as the Kelly-Frye rule based
on the rulings of People v. Kelly (1976) 17 Cal.3d 24 and Frye v.
U.S. (D.C. Cir. 1923) 293 F. 1013, but changes to the Federal
Rules of Evidence have superseded Frye. (People v. Nieves (2021)
11 Cal.5th 404, 442, fn. 8.))
      We agree. Defendant objected pretrial without stating any
grounds and the general objection was overruled. At trial,
defendant then stipulated to the pretrial ruling allowing the
admission of the evidence. No further objections were stated on
any basis during the testimony of the prosecution expert,
Dr. Jones. By failing to object on Kelly grounds at trial,
defendant has not preserved his claim for appeal. (People v.
Ochoa (1998) 19 Cal.4th 353, 414 (Ochoa).)
      In any event, even if we considered defendant’s argument
on the merits, we would reject it.
      As defendant concedes, CSAAS evidence is admissible.
(People v. McAlpin (1991) 53 Cal.3d 1289, 1300–1301.) McAlpin
instructs that while such testimony is not admissible to prove the
victim has in fact been sexually abused, it is admissible for the
purpose it was admitted here, “ ‘to disabuse jurors of commonly
held misconceptions about child sexual abuse, and to explain the
emotional antecedents of abused children’s seemingly self-
impeaching behavior.’ ” (Id. at p. 1301.)




                                 4
       Defendant also concedes we are bound to follow Supreme
Court precedent. (Auto Equity Sales, Inc. v. Superior Court
(1962) 57 Cal.2d 450, 455.)
       Defendant nevertheless urges us to record our
disagreement with this precedent and to conclude that because of
the “inherently scientific” nature of CSAAS evidence, such
evidence, at least with respect to alleged child sexual abuse
victims, should be required to satisfy the threshold requirements
of the Kelly rule to be admitted.
       The argument is not persuasive. CSAAS evidence “has
been ruled to be properly admitted by the courts of this state for
decades.” (See, e.g., People v. Munch (2020) 52 Cal.App.5th 464,
472 (Munch).) “[C]ourts have long recognized the well-
established relevance, necessity, reliability, and importance of
this evidence.” (Ibid.)
       Numerous courts have also rejected the argument the Kelly
rule is applicable. “CSAAS testimony does not purport to provide
a definitive truth; rather, the expert testimony attempts to
disabuse jurors of misconceptions they might hold about the
conduct of children who have been sexually abused. In short,
expert CSAAS testimony is not ‘ “ ‘scientific’ ” evidence’ subject to
the Kelly rule.” (People v. Lapenias (2021) 67 Cal.App.5th 162,
173; Munch, supra, 52 Cal.App.5th at pp. 472–473 [CSAAS
evidence is not new experimental scientific evidence but rather,
expert testimony “ ‘based on [the expert’s] clinical experience
with child sexual abuse victims and on [his or] her familiarity
with professional literature in the area.’ ”]; & People v. Harlan
(1990) 222 Cal.App.3d 439, 449 [the Kelly rule “does not apply to
this type of evidence”].)




                                  5
2.     Ineffective Assistance of Counsel
       Defendant argues his trial counsel was ineffective in failing
to specifically object on all appropriate grounds to the admission
of the CSAAS evidence and in failing to object to Detective Terry
Johnson’s improper vouching for the two victims.
       Defendant’s burden to establish ineffective assistance on
direct appeal is significant. Defendant must demonstrate “both
that trial counsel failed to act in a manner to be expected of
reasonably competent attorneys acting as diligent advocates, and
that it is reasonably probable a more favorable determination
would have resulted in the absence of counsel’s failings.” (People
v. Cudjo (1993) 6 Cal.4th 585, 623, citing Strickland v.
Washington (1984) 466 U.S. 668, 687–696; accord, Ochoa, supra,
19 Cal.4th at p. 414.)
       As we have explained above, the CSAAS evidence was
admissible under well-established precedent and courts have
consistently rejected defendant’s contention the Kelly rule
applies. Defendant cannot demonstrate any prejudice from
counsel’s failure to more vigorously object to the admission of this
evidence.
       As for defense counsel’s failure to object to the two brief
comments by Detective Johnson in which she appeared to vouch
for the credibility of the victims, defendant also has not shown
either element of an ineffective assistance claim. “[W]here the
appellate record does not reveal whether counsel had a legitimate
reason for a litigation choice, we generally reserve consideration
of any ineffective assistance claim for possible proceedings on
petition for writ of habeas corpus.” (People v. Snow (2003)
30 Cal.4th 43, 95; accord, People v. Mendoza Tello (1997)
15 Cal.4th 264, 266–267.)




                                 6
      Moreover, the record here shows the defense theory was
largely premised on the alleged inadequacy of the investigation.
The comments by Detective Johnson that she believed the victims
therefore served the defense theory that the investigation was
faulty from the beginning because of Detective Johnson’s
immediate acceptance of the veracity of the victims.
                         DISPOSITION
       The judgment of conviction is affirmed.




                       GRIMES, J.

WE CONCUR:



                 STRATTON, P. J.




                 WILEY, J.




                               7